EXHIBIT TERMINATION ADDENDUM CASUALTY AND SPECIALTY QUOTA SHARE RETROCESSION AGREEMENT BY AND BETWEEN PLATINUM UNDERWRITERS BERMUDA, LTD. and PLATINUM UNDERWRITERS REINSURANCE, INC. IT IS HEREBY MUTUALLY AGREED that effective December 31, 2007, the Casualty and Specialty Quota Share Retrocession Agreement dated as of January 1, 2007, by and between Platinum Underwriters Reinsurance, Inc., a Maryland domiciled insurance company (the “Retrocedent”), and Platinum Underwriters Bermuda, Ltd. (the “Retrocessionaire”), is terminated pursuant to this Termination Addendum ( the “Addendum”). IN WITNESS WHEREOF, the parties have caused this Addendum to be executed in duplicate by their respective officers duly authorized so to do, on the date set forth below. Platinum Underwriters Bermuda, Ltd. By:/s/ Les Waters Name: Les Waters Title:Vice President Date:4/1/08 Platinum Underwriters Reinsurance, Inc. By:/s/ Kevin Marine Name: Kevin Marine Title:Senior Vice President and Chief Operating Officer Date:3/27/08
